Title: From George Washington to Board of War, 19 February 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters N. Windsor 19th Feby 1781
                        
                        I was duely honored with your favor of the 23d of January—The disturbances in some lines of the Army, and the
                            remote situation of others, prevented the new arrangements from coming to hand so early and regularly, as they would
                            otherwise have done—they are now chiefly got in, and you will find, under cover, those of the New
                            Hampshire—Massachusetts—Rhode Island—Connecticut—New York—New Jersey and Pennsylvania Lines—and of the 2d and 3d Regt of
                            Artillery—the 4. (Colo. Proctors) has been probably delivered to you in Philada. If it has not, you will be pleased to
                            call upon the Colonel for it.
                        You have also inclosed the lists of the Officers of Warners, Livingstons—Spencers and the German Battalions
                            who retire upon half pay—the Corps being reformed—Those of Whitcombs—Schotts—Selins—and the independent Connecticut
                            Companies which were at Wyoming have not yet come to hand. These, with what are not transmitted, will compleat all the
                            lines and Corps serving under my immediate command. The Board will be pleased to compare Colo. Warners return with their
                            Register of Commissions which have been issued, as the number of Officers in his list appears to me very great for the
                            size of the Regt. If any have been appointed by him, without proper authority, they cannot be considered as intitled to
                            the half pay establishment. The Board will also be pleased to pay attention to a Memorial of Lieut. Colo. Weltners of the
                            German Battn. He is a very deserving Officer, and always conducted himself and the Affairs of the Regt, the charge of
                            which was in fact always upon him, with singular propriety—His Health is much impaired by the service,
                            and if the Baron D’Arent was considered as having quitted the command of the Regiment, when he returned to Europe, I think
                            Colo. Weltner is justly intitled to the emoluments of a Lt Colo. Commandant from that time.
                        I take the liberty to inclose the Copy of a letter from Commy Cheever at Springfield—My reason for doing it,
                            is, his representing that the Workers in leather were at a stand for want of that Article, when it might be obtained by an
                            order from the Board on Commy Land.
                        I have the honor to be &c.
                        
                            P.S. I have recd your favr of the 13th on the subject of the situation of the British and Foreign
                                Prisoners of War in Philada which shall be duly attended to.
                        

                    